REASONS FOR ALLOWANCE
Claims 1-9 are allowed.

The following art is made of record:

US 2017/0037235 teaches similar graft copolymers with similar amounts.  However, the protective colloid is not taught.

CN 101191002 teaches similar graft copolymers, however the amounts are not taught within the claimed range.  Further, the protective colloid is not taught.

CN 1161345 teaches graft copolymers with a butadiene core and a methacrylate shell (MBS) for PVC.  See abstract, page 1, and examples.  The MBS is comprises a protective colloid as a dispersing agent of hydroxypropyl methyl cellulose (HPMC), , polyvinyl alcohol, etc. (page 3) for better stability and dispersing of the MBS.  See page 3 and examples.  However the amounts are well outside the claimed range.  There is no motivation to prepare a graft copolymer with the amounts of protective colloid as claimed.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764